 Lauren Goldberg                                   Anjanette Cabrera
 The Law Offices of Lauren Goldberg, PLLC          Stephen Stecker
 3 Columbus Circle, 15th Floor                     Constangy, Brooks, Smith & Prophete
 New York, New York 10019                          620 Eighth Avenue, 38th Floor
 Phone: 646.452.8380                               New York, New York 10018
 Email: lg@lgoldberglaw.com                        Phone: 646.341.6536
 Attorney for Plaintiff                            Email: acabrera@constangy.com
                                                   Attorneys for Defendants

February 5, 2020

VIA ECF
The Honorable Vernon S. Broderick
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, New York 10007

Re:       Abdelsayed v. NYU, Case No. 1:17-cv-09606-VSB-KHP

The Honorable Vernon S. Broderick:

Per Paragraph 11 of the Case Management Plan (Doc. No. 27), Plaintiff George Abdelsayed and
Defendants New York University, NYU Langone Medical Center, NYU School of Medicine, and
NYU Langone Hospital-Brooklyn f/k/a NYU Lutheran Medical Center submit this joint status
letter in connection with the post-discovery conference scheduled for February 14, 2020.

Discovery. The parties have completed fact and expert discovery.

Settlement. The parties mediated through the Court’s Alternative Dispute Resolution Program.
The mediation was unsuccessful. The parties do not wish to engage in further settlement
discussions and would like to proceed with dispositive motion briefing.

Dispositive Motion Briefing. The parties have agreed to and respectfully propose the following
dispositive motion briefing schedule:

         April 14, 2020 (60 days after post-discovery conference): deadline for Defendants’ motion
          for summary judgment and Defendants’ motion to exclude testimony of Dr. Susan
          Williams (Plaintiff’s medical expert)
         June 13, 2020 (60 days after Defendants’ motion for summary judgment): deadline for
          Plaintiff’s opposition to Defendants’ motion for summary judgment and Plaintiff’s
          opposition to Defendants’ motion to exclude testimony of Dr. Susan Williams
         July 13, 2020 (30 days after Plaintiff’s opposition to Defendants’ motion for summary
          judgment): deadline for Defendants’ reply to Plaintiff’s motion for summary judgment
          opposition
The parties also plan on filing motions to exclude the expert witnesses on damages: Dr. Steven
Shapiro (Plaintiff’s damages expert) and Dr. Charlie Diamond (Defendants’ damages expert).
Since their testimony goes to damages and not liability and thus has no bearing on summary
judgment, the parties have agreed to and respectfully propose that briefing on these motions to
exclude take place after the Court’s summary judgment ruling.

In light of the parties’ agreement on the above, they respectfully request a termination of the post-
discovery conference but understand that the Court may still require their appearances on February
14. If the Court does require the parties’ appearances on February 14, the parties respectfully
request an adjournment to a date and time that is convenient for the Court. Anjanette Cabrera
(attorney for NYU) has a medical procedure on February 14. In addition, Stephen Stecker
(attorney for NYU) has a medical procedure on February 13 that will require recovery on February
14.

Thank you for Your Honor’s consideration of the above.

Respectfully submitted,

/s/ Lauren Goldberg
Lauren Goldberg
                                                 Application granted in part and denied in part. The Post-Discovery
                                                 Conference scheduled for February 14, 2020 is adjourned sine die. The
/s/ Anjanette Cabrera
                                                 parties are directed to meet and confer and file a status update no later
Anjanette Cabrera
                                                 than February 14, 2020, informing the Court as to whether the parties
                                                 will consent to proceed before Magistrate Judge Parker for all purposes.




                                                                                                       2/6/2020
